Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about September 5, 1995, insofar as it denied defendant’s application for a judgment of arrears under the parties’ separation agreement, unanimously affirmed, and, insofar as it denied reargument of the prior order confirming a Special Referee’s report on the issue of unpaid alimony and medical insurance premiums, the appeal therefrom is unanimously dismissed, without costs.
We agree with the determination of the IAS Court, as the record leaves us "unable to ascertain that there are any current arrears”. The denial of defendant’s reargument of issues concerning unpaid premiums for medical insurance in 1994, presented to a Special Referee in a prior enforcement proceeding, confirmed by the IAS Court and affirmed by this Court (228 AD2d 184), is nonappealable (Silverstein v Silverstein, 130 AD2d 369). We have considered defendant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger, Nardelli and Mazzarelli, JJ.